Welcome
Colleagues, I am pleased to inform you that members of a delegation of MPs and other visitors from the State Great Hural (Parliament) of Mongolia and the Mission of Mongolia to the European Union have now taken their seats in the distinguished vistors' gallery. It is a great pleasure to welcome them here today.
(Applause)
The members of the delegation are in Brussels with their counterparts in the European Parliament on the occasion of the 7th European Union-Mongolia Interparliamentary meeting. This meeting has strengthened the important and growing relationship between the European Parliament and the Mongolian Parliament. The visitors have also had an opportunity to experience, at first hand, the workings of our Parliament. I wish the delegation well for the remainder of their stay in the European Union.